DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 11, 13, 14, 17, 19, 22, 24 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial credible asserted utility or a well-established utility.
The disclosed device does not conform to known physics.  Specifically, the device, as disclosed, would violate Newton’s Laws of motion as well as fundamental Conservation of Momentum principles.  The actual physical disclosed device remains a device which is incapable of a specific, credible, and substantial utility as required by 35 U.S.C. 101.  As such the device lacks patentable utility.  The specification discusses, and the drawings illustrate a device, which as described, is incapable of substantially functioning in a credible way.  Although the device has a motor, the device does not react in a substantial and credible way with its own environment.  For a comparative example, a functioning car utilizes a motor which through a transmission, drive shaft, and wheels pushes against the ground for propulsion, and the ground (an environment separate from the device itself) provides an equal and opposite reaction force propelling the car.  However, applicant’s device has no mechanism whatsoever which is capable of driving its own wheels.  There is no transmission, drive shaft, etc. which would be necessary for a device to propel itself on the ground, through the air, through space etc.  Nor is the disclosed device capable of flight through air, space or propulsion through water, as there are no disclosed propellers.
Applicant has disclosed and alleged that the device utilizes a gyroscopic reaction force to accomplish propulsion, however, this utility is not a credible utility as Newton’s Laws require equal and opposite forces between a propelled device and its environment in order to achieve propulsion.  However, the device disclosed by applicant does not react in any meaningful way with its environment as would be required for propulsion according to Newton and according to the principle of Conservation of Momentum.  
The reaction force discussed in the application is an internal force of internal components of the device and not with the external environment as required by Newton’s most basic laws of motion.  While the examiner understands that gyroscopic forces do indeed exist, and act on components of the device, such forces are only capable of changing the orientation of a free body in space and are not capable of any meaningful propulsion consistent with a specific, substantial, and credible utility required by 35 U.S.C. 101. Because the operability of the device is based on a non-credible utility of propelling a device by violating Newton’s most basic laws of motion and Conservation of momentum, the device lacks a credible, substantial, and specific patentable utility.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11, 13, 14, 17, 19, 22, 24 and 28 also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible, substantial, and specific asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  
The disclosed device could not be made to operate without “undue experimentation” as required by the Wands factors.  Although every aspect of the Wands factors will not be discussed individually, all have been fully considered.  The nature of the invention is a device, which in order to operate as alleged, would need to violate the laws of physics.  The level of one of ordinary skill in the art at the time of the invention could not have enabled one to construct a device which functions as alleged by applicant, because such a device would clearly violate the laws of physics as discussed above, and as discussed throughout the long prosecution history of this application.  Although applicant has attempted to provide working examples, the working examples provided by applicant do not function as applicant has alleged (emphasis added), but rather, behave exactly as one would expect according to the laws of physics, contrary to applicant’s allegations. Since making a device function outside of the laws of physics would be well outside of the level of ordinary skill in the art at the time of invention, one of ordinary skill in the art would not be able to make such a device without undue experimentation as required the Wands factors and 35 U.S.C. 112.
The nature of the invention is one in which an internal gyroscopic force is used to propel a device.  Since internal forces are incapable of useful propulsion in accordance with Newton’s Laws of Motion on of ordinary skill in the art could not make or use such an invention.  The state of the prior art pertains to mechanical inventions governed by the most basic laws of Newtonian motion.  Since internal forces are incapable of useful propulsion in accordance with Newton’s Laws of Motion one of ordinary skill in the art could not make or use such an invention.  The level of one of ordinary skill in the art would be one who utilized Newton’s Laws of motion. Since internal forces are incapable of useful propulsion in accordance with Newton’s Laws of Motion one of ordinary skill in the art could not make or use such an invention.   The level of predictability in the art is extremely high as Newton’s Laws of motion are very well understood, and haven risen far beyond axiom to be considered mechanical “laws” of motion.  While the applicant provides drawings and an explanation of a device which purportedly utilizes gyroscopic forces to propel a vehicle, applicant’s dynamic analysis is directly contrary to Newton’s Laws of Motion.  Since internal forces are incapable of useful propulsion in accordance with Newton’s Laws of Motion one of ordinary skill in the art could not make or use such an invention.  Although applicant has provided numerous “examples” throughout prosecution none of the example are considered “working” examples as none of the examples fly through the air, fly through outer space, or propel themselves on the ground without external reaction forces.  Since internal forces are incapable of useful propulsion in accordance with Newton’s Laws of Motion one of ordinary skill in the art could not make or use such an invention.  Because the application cannot be made to fly through the air, fly through space, or propel itself on the ground without reaction forces without undue experimentation and internal forces are incapable of useful propulsion in accordance with Newton’s Laws of Motion on of ordinary skill in the art could not make or use such an invention as described.  
Response to Arguments

Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 
Applicant Argues

Applicant understands that Examiner believes that the invention is inoperative, since it appears to violate generally accepted laws of physics which do not allow rotational forces to convert into linear forces without involvement of an external force, and that this finding shifts the burden back to Applicant, to produce a prototype that actually functions as claimed. Applicant has repeatedly produced such prototypes both before filing and over the course of prosecution, each example differing in details of implementation and level of efficiency/performance, but all comporting with the disclosure and the claims. Applicant has repeatedly produced videos of multiple prototypes, and will do so again.  

Examiner’s Response

None of applicant’s drawings, videos, or explanations to date provide satisfactory proof, evidence, or any valid explanation whatsoever that the device disclosed by applicant propels itself through outer space, through the air, or on the ground utilizing gyroscopic forces.  Applicant’s latest submission provides nothing more than the same allegations made throughout the prolonged prosecution of this application.  In fact, applicant’s latest submissions provide no videos, photos, or any evidence whatsoever but merely alleges that it will do so at presumably some unspecified point of time in the future.  Based on prior videos, and the extended prior prosecution of this application the examiner knows in fact, based on the most basic fundamental principles of Sir Isaac’s Laws of Motion (emphasis added), that applicant has not even begun to persuade any of the examiners to date, and will be unable to convince any examiners that the device originally disclosed by applicant (emphasis added) is capable of functioning as alleged.
Applicant Argues

Examiner has made several objections to each prototype video, including that the prototype does not match the structure of the original claims; that the prototype does not match the function of the original disclosure; that the motion shown is due to a combination of imbalanced oscillation and stiction type jerky movement rather than any forces caused by the spinning gyro motors; and that the motion is due to gravity and a sloped floor. 
Applicant intends for this next round of videos and photos to rule out at least these four objections. It is Applicant's position that if a device is built and shown conforming to the structure described in the disclosure and claims, and if it clearly moves itself (well over 100 pounds) horizontally across a flat or upwardly sloping surface, and if the spinning parts are shown to be well balanced, then Applicant will have satisfied his obligation to produce a prototype that actually functions as claimed.

Examiner’s Response

Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation the claims are drawn to patentable invention.  Simply stating that “if a device is built” and alleging that applicant “will have satisfied his obligation” amounts to nothing more than a completely unsupported allegation.  Applicant states “Applicant intends this next round of videos and photos to rule out at least these four objections”.  Applicant’s mere intentions are wholly irrelevant.  The examiner again notes as above, that applicant’s latest submission is devoid of any “prototype” “videos”, or “photos”.  Absent any actual evidence the examiner is forced to speculate.  Assuming arguendo that applicant actually submitted some type of prototype that appeared to show motion, the examiner would not be persuaded as the mere presence of motion does not prove that said motion is a result of gyroscopic reaction forces (emphasis added).  Here applicant is inappropriately attempting to define their own test of patentability.  The mere presence of motion on the ground does not and will not prove patentable operability as there are other external forces other than the gyroscopic reaction forces at play.  In order to overcome the instant 101 rejection applicant would need to disprove Sir Isaac’s Laws of Motion as well as Conservation of Momentum, which applicant has not and cannot.  As previously explained throughout the prolonged prosecution of this application, the prior videos which applicant has submitted clearly show contact with the ground directly disproving flight through air, and/or space flight, and/or propulsion on the ground due to gyroscopic forces.  Here, as previously explained throughout the numerous prior rounds of prosecution the motion shown in applicant’s videos is oscillatory, internal to the device itself, and cannot propulsive in space, air, or on the ground without ground reaction forces due to the most basic laws of physics.
Applicant Argues

Examiner has made several objections to each prototype video, including that the prototype does not match the structure of the original claims; that the prototype does not match the function of the original disclosure; that the motion shown is due to a combination of imbalanced oscillation and stiction type jerky movement rather than any forces caused by the spinning gyro motors; and that the motion is due to gravity and a sloped floor. 
Applicant intends for this next round of videos and photos to rule out at least these four objections. It is Applicant's position that if a device is built and shown conforming to the structure described in the disclosure and claims, and if it clearly moves itself (well over 100 pounds) horizontally across a flat or upwardly sloping surface, and if the spinning parts are shown to be well balanced, then Applicant will have satisfied his obligation to produce a prototype that actually functions as claimed.
Examiner’s Response

The examiner again notes that in this additional round of prosecution, applicant has submitted nothing new.  In fact, there is no “next round of videos and photos” whatsoever.  Again, absent any new evidence the examiner can only speculate as to what a submission might contain.  Therefore, the examiner again must assume and answer arguendo.  The examiner again notes that applicant will be unable to submit any persuasive evidence as such evidence does not exist precisely for the reasons originally outlined in the original 10+ rounds of rejections dating back over 7 years.  That is to say, internal gyroscopic forces are incapable of propelling a device in outer space, through the air, on the ground, or otherwise, absent an external force as required by Sir Isaac Newton’s well accepted axiomatic and proven fundamental laws of motion.  Applicant’s argument again amounts to a mere allegation lacking any proof or evidence whatsoever.
Applicant Argues

While the science underlying why Applicant's invention works as shown has been debated over the course of prosecution, Applicant asserts that an understanding of why the invention works is not required for patentability. Many past and present inventions have been patented with an incomplete or faulty understanding of "why" they work. A patentable invention need only be useful and reproducible; there is no requirement that the inventor or anyone else understand the underlying science or processes. Neither applicant nor examiner should be required to explain the physics of friction and internal and external forces, or the physics of how rotational momentum might be converted to linear momentum.
Examiner’s Response

The examiner wholly disagrees.  A United States Patent Application is not a venue to debate science.  For such a debate, the examiner suggests submitting applicant’s hypotheses to a scholarly scientific journal or the like. Rather, a United States Patent is a legal device which prohibits other individuals or companies from making, using, or selling an invention without authorization.  An “invention” in this case would be an operable device, fully reduced to practice not merely a hypothesis, a speculation, or an outline of a future device.  The examiner agrees with applicant’s statement that a patentable invention should be useful and reproducible and further adds that for an invention to be patentable it must be useful (emphasis added) in accordance with 35 U.S.C. 101.  However, in this case applicant’s device as disclosed at the time of filing is neither.  As noted above there are no working examples provided which demonstrate flight through the air, through outer space, or propulsion on the ground absent any external forces as alleged by applicant.  Applicant states “an understanding of why the invention works is not required for patentability”.  The examiner wholly disagrees and 35 USC 112 in fact requires an invention to be “described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention”.  Here, as shown throughout the extended prosecution of this application, nowhere has applicant done so.  Applicant cannot rewrite patent law based on their want alone.  Nor can applicant define their own test for patentable operability.
Applicant Argues

While Examiner has pointed out that Applicant has been unable so far to build and test a device that produces vertical motion, Applicant firmly believes that this failure is due to optimization/quantitative improvements still needed in performance and efficiency of the invention's components working individually or together, for example stronger/lighter connections, which improvements are squarely within the claims, rather than any qualitative changes being needed in structure or function, which would be new matter. 
Applicant believes that he has satisfied the required showing that his invention, as described in claim 1, works and is useful for horizontal motion and propulsion. No statements about external or internal forces or friction or propulsion or why the invention works are made in claim 1, and therefore these issues should be irrelevant to whether claim 1 is grantable. The fact that a machine as described in claim 1 propels itself should be sufficient. 
Examiner’s Response

Applicant is no position whatsoever to determine what “should be sufficient” to determine patentability.  The laws of patentability are determined by the Constitution and Congress and as implemented by the United States Patent and Trademark Office, not applicant.  Here applicant has admitted that their device does not in fact operate as alleged.  That is to say, the device does not fly through the air, does not propel itself through space, nor is the claimed device capable of propelling itself on the ground absent reaction forces with its environment.  Applicant’s representative is reminded that in order for a device to be patentable it must be disclosed in sufficient detail at the time of filing so as to enable one of ordinary skill in the art to make and use the invention.  Applicant’s representative is reminded that a patentable device must be reduced to practice.  
Applicant’s statement that their invention’s “failure is due to optimization/quantitative improvements still needed in performance and efficiency of the invention's components working individually or together, for example stronger/lighter connections” is in fact legal evidence of inoperability, that is to say, proof that the device has not in fact yet been reduced to practice and proof that to obtain a useful and operative device would require undue experimentation.  Applicant’s representative is reminded that a conclusion of lack of enablement means that, based on the evidence, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the invention without undue experimentation (emphasis added). In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Here applicant has admitted that undue experimentation would in fact be required.

 Applicant Argues

35 U.S.C. §112(a) Rejection: Claims 1-2, 11, 13-14, 17, 19, 22-24 and 28 
All of the claims have been rejected as having an inadequate written description, since a person skilled in the art would not know how to use an inoperative invention. Applicant submits that by traversing Examiner's §101 rejections with the attached Amendments to the Claims and arguments, Examiner's § 112(a) rejections of all of the claims will also be successfully traversed. 
Examiner’s Response 

Utility is a core principle of patentability dating back to the Constitution.  35 U.S.C. 101 states clearly “Whoever invents or discovers any new and useful (emphasis added) process, machine, manufacture, or composition of matter, or any new and useful improvement thereof may obtain a patent therefor, subject to the conditions and requirements of this title."  Applicant’s invention, again at the time of the invention, clearly violates known laws of physics and therefore lacks patentable utility.  Although, applicant has argued for years that their device is capable of flying through the air, through space, and propelling itself on the ground without traction, applicant has not submitted ANY proof whatsoever.  Further still, even the simplest dynamic analysis utilizing Newton’s Laws of Motion clearly shows the flaws in applicant’s reasoning at the time of the invention.  
As such, the 101 and therefore corresponding 112 rejections must be maintained.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658